Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Preliminary amendment filed on 7/14/2020 have been fully considered and entered.  Claims 1-15 are amended, and claims 1-15 are currently pending.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  
This application seems to claim priority to PCT/EP2018/083524, filed on 12/04/2018, and EP 18155030.2, filed on 2/5/2018.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 10/30/2020 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 9491606 B2), hereinafter Cho, in view of Zabawskyj et al. (US 20040258031 A1), hereinafter Zabawskyj. 

Regarding claim 1, Cho teaches a communication method for at least one mobile terminal of a user, which is suitable for setting up data connections or call connections via at least one mobile communication network to a data terminal or to a voice terminal and which is suitable for the wireless communication with a host server of a host (Figure 16), wherein 
a) that between the host server and the mobile terminal a wireless communication link is established, via which identification data are transferred from the mobile terminal to the host server (Figure 16 and Col 12 Lines 49-60; the user terminal 100 can request a service using the sponsor traffic in step 1621 (for example, download button click after payment of the ebook fee).   At this time, when requesting the sponsor ; 
b) that the host server creates a voucher, in which at least the identification data and a time period is registered (Table 1 and Col 6 Lines 24-42; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider); 
c) that the voucher is transmitted to the operator of the mobile communication network or to a service provider, which prepares the statement of charges for the mobile terminal (Col 6 Lines 4-42; the coupon transmitted from the service provider to the UE 100 can be formatted as shown in table 1.  Coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider.  Upon receipt of the coupon, the UE 100 bypasses the received coupon to the operator 200.  Col 8 Lines 66 – Col 9 Lines 45; if the sponsored charge activation request is received, the SNES 210 verifies the validity of the sign of the coupon with the public key registered by the content provider.  The SNES 210 notifies the PGW 240 of this via the PCRF (send activate sponsored charging message to the PCRF with PCRF with subscription ID, TFT, sponsor ID, sponsor model and its parameters)); and 
d) that the operator of the mobile communication network or the service provider, on the basis of the voucher, charges communication costs for data connections or call connections of the mobile terminal that were registered during the time period indicated in the voucher, at least in part to an account assigned to the identifier of the host server (Col 8 Lines 66 – Col 9 Lines 45; if the sponsored charge activation request is received, the SNES 210 verifies the validity of the sign of the coupon with the public key registered by the content provider.  The SNES 210 notifies the PGW 240 of this via the PCRF (send activate sponsored charging message to the PCRF with PCRF with subscription ID, TFT, sponsor ID, sponsor model and its parameters) at step 1021, and the PGW 240 installs the sponsored charging model). 
Cho may not specifically teach debits communication costs for data connections or call connections of the mobile terminal.  In an analogous art, Zabawskyj teaches debits communication costs for data connections or call connections of the mobile terminal (Paragraph 0026; to facilitate real-time SCP account debiting, the functionality associated with the improved method for implementing an Open Charging (OC) middleware platform and gateway system).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Zabawskyj because it would provide improved method for implementing a Wireless Local Area Network (WLAN) gateway system supports a variety of account replenishment mechanisms for wireless users via pre-paid vouchers, credit-cards and other such means (Zabawskyj, Paragraph 0012).

wherein the stationary or mobile host server (Figures 5, 16, Col 5 Lines 27-30 and Col 6 Lines 55-67; a service provider who intends to start a third party service, an operator provides a sponsor coupon service.  Operator 200 may include an SNE server, PCRF 230, PGW GGSN 240), in which a host-application is implemented, and the mobile terminal (Figure 7 and Paragraph 0035; user terminal 100), in which a client-application is implemented (Figure 3 and Col 6 Lines 55-67; terminal may include a content application 120 and a mobile OS 130), communicate on an application layer of a WLAN, a mobile radio network or that data are transmitted via an optical interface (Col 6 Lines 55-67; the mobile OS performs a wireless communication function with the operator 200).

Regarding claim 3, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the identification data transmitted to the host server comprises a) an identifier associated with the mobile terminal or the user, and/or b) location data or/or a host identifier, and/or c) an identifier assigned to the service provider, and/or d) a timestamp (Col 12 Lines 49-60; coupon may be formatted as shown in table 2 and include a ID (e.g. phone number) for the operator to identify the UE and the address of the UE sponsored (IP address and port)), after whose verification or registration the voucher is created (Figure 16 and Col 12 Lines 49-60; the UE 100 may request for the sponsor traffic-based service (e.g. download button click after payment for ebook) at step 1621. At this time, the current 

Regarding claim 4, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches voucher includes certain parameter (Table 1; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider, such as IP address).
In addition, Zabawskyj teaches wherein radio beacons are provided, which transmit a radio beacon-identification, which is captured by the mobile terminal and/or that the mobile terminal receives GPS-signals and that the mobile terminal transmits the radio beacon-identification and/or GPS data to the host server, which uses the radio beacon-identification and/or GPS data as location data and creates the voucher, if the position of the mobile terminal is within a predetermined service area of the host (Paragraph 0028;  the messaging sequence messages may be used to correlate the location  of the subscriber as inferred in the response message with the location of the subscriber as provided in the RADIUS based messages which emanate from the Access Controller).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Zabawskyj because it would provide improved method for implementing a Wireless Local Area Network (WLAN) gateway system supports a variety of account 

Regarding claim 5, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein a) that the host server transmits the vouchers individually or in batches to the operator of the mobile communication network or to the service provider, or b) that the voucher is transmitted from the host server to the mobile terminal and from the mobile terminal to the operator of the mobile communication network or to the service provider (Col 6 Lines 4-42; the coupon transmitted from the service provider to the UE 100 can be formatted as shown in table 1.  Coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider.  Upon receipt of the coupon, the UE 100 bypasses the received coupon to the operator 200).  

Regarding claim 6, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the host server issues the voucher after verification of the presence of an authorization, such as an electronic proof of purchase, electronically stored in the mobile terminal (Figure 16 and Col 12 Lines 49-60; the UE 100 may request for the sponsor traffic-based service (e.g. download button click after payment for ebook) at step 1621. At this time, the 

Regarding claim 7, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Zabawskyj teaches wherein the host server issues the voucher after repeated interrogation of the identification data and/or location data (Paragraph 0028;  the messaging sequence messages may be used to correlate the location  of the subscriber as inferred in the response message with the location of the subscriber as provided in the RADIUS based messages which emanate from the Access Controller).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cho and Zabawskyj because it would provide improved method for implementing a Wireless Local Area Network (WLAN) gateway system supports a variety of account replenishment mechanisms for wireless users via pre-paid vouchers, credit-cards and other such means (Zabawskyj, Paragraph 0012).

Regarding claim 8, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the host server defines the time period a) according to a time period relating to a service provided, such as a time period retrieved from an administrative computer; or b) according to a time period between a login of the mobile terminal; or c) by taking into account presence times stored for the user of the mobile terminal; or d) according to a time period within which the position of the mobile terminal is located in a service area of the host (Col 5 Lines 34-36; the coupon specifies a data model along with volume (total) and validity window).  Col 6 Lines 24-28; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection address, and coupon usage start time (time stamp), and all the parameters of the coupon are signed with the private key of the service provider). 

Regarding claim 9, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the user of the mobile terminal downloads and implements the client-application on his mobile terminal (Figures 3, 11 and Col 6 Lines 55-67; terminal may include a content application 120 and a mobile OS 130.  The download application 120 of the UE downloads the content data (e.g. streaming video data) from the content provider 300 at step 1111) and, after establishing a connection to the host-application of the host server, makes a first login at the host server with forwarding identification data, such as the identifier assigned to the mobile terminal or assigned to the user (Figure 11 and Col 10 Lines 12-30; the SNES 210 sends the mobile OS 130 of the UE an alert message, i.e. the expiry alert message including the remained data usage amount information. Then the mobile OS 130 of the UE sends the SNES 210 an ACK at step 1125. Also, the mobile OS sends the alert to the content application 120, the content application 120 processes the alert message (Call the listener API if it was registered), and the host server registers the user or the mobile terminal and issues vouchers for registered users or registered mobile terminals only (Col 6 Lines 24-28; coupon issued as shown in table 1 includes a service provider ID, operator ID, coupon ID, usage model, service provider connection . 

Regarding claim 10, the combination of Cho and Zabawskyj teaches all of the limitations of claim 1, as described above.  Further, Cho teaches wherein the service provider or the operator of the mobile communication network uses an application which allows extracting the voucher from messages received from the mobile terminal (Figure 8 and Col 7 Lines 27-40; SNE client communication function 820 is responsible for communication with the SNE communication client module. The SNE client function 820 receives the coupon of the third party application transmitted by the UE and transfers the coupon to the coupon validity function 830 to verify the validity. If the sponsored charge charging is installed by the sponsor traffic policy controller, the SNE client communication function 820 notifies the SNE communication client module of the UE of the result and communicates with the SNE communication client module in the mobile platform of the UE). 

Regarding claim 11, the combination of Cho and Zabawskyj teaches all of the limitations of claim 10, as described above.  Further, Cho teaches wherein the service provider or the operator of the mobile communication network, after receiving the voucher replaces the identity of the recipient of the bill for the communication costs for data connections or call connections of the mobile terminal, that were registered during the time period indicated in the voucher, by an identifier of a centralized host server or the identifier of the host server (Table 1, Figure 10, and Col 8 Lines 35-Col 9 Lines 12; if . 

Regarding claim 12, the combination of Cho and Zabawskyj teaches all of the limitations of claim 10, as described above.  Further, Cho teaches wherein the identifier assigned to the user of the mobile terminal is converted into the identifier of the centralized host server or the identifier of the host server for the time period indicated in the voucher (Table 1, Figure 10, and Col 8 Lines 35-Col 9 Lines 20; charging rule in the UDR (check UDR if there is an existing record for user ID and coupon (sponsor ID, content ID). If there is no existing record, SNES adds (install) the sponsored charging coupon.  The SNES 210 notifies the PGW 240 of this via the PCRF (send activate sponsored charging message to the PCRF with PCRF with subscription ID, TFT, sponsor ID, sponsor model and its parameters) at step 1021, and the PGW 240 installs the sponsored charging model). 

Regarding claim 13, the combination of Cho and Zabawskyj teaches all of the limitations of claim 10, as described above.  Further, claim 13 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding a communication system suitable for executing the communication method according to claim 1 (Figures 5 and 16).

Regarding claim 14, the combination of Cho and Zabawskyj teaches all of the limitations of claim 13, as described above.  Further, claim 14 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  

Regarding claim 15, the combination of Cho and Zabawskyj teaches all of the limitations of claim 13, as described above.  Claim 15 recites similar features as claim 4, therefore is rejected for at least the same reason as discussed above regarding claim 4. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647